Case 1:18-cr-20685-KMW Document 91 Entered on FLSD Docket 04/16/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cr-20685-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  ABRAHAM EDGARDO ORTEGA,

                 Defendant.
                                                  /

                    MOTION FOR EXTENSION OF TIME TO RESPOND

         In response to the Bolivarian Republic of Venezuela’s motion, filed on April 2, 2019, in

  support of its request for victim status and restitution [D.E. 87], the United States respectfully

  requests additional time to respond fully to the various arguments contained in the motion.

         The Undersigned Assistant United States Attorney has spoken to counsel, who does not

  oppose this Motion.

         WHEREFORE, the United States is requesting an extension to file its Motion until May

  17, 2019.

   ROBERT ZINK                                        ARIANA FAJRADO ORSHAN
   ACTING CHIEF, FRAUD SECTION                        UNITED STATES ATTORNEY
   Criminal Division
   U.S. Department of Justice

   By:/s/ Paul Hayden_____________                    By:/s/ Michael B. Nadler_____________
      Paul Hayden                                        Michael B. Nadler
      Trial Attorney                                     Assistant U.S. Attorney
      1400 New York Ave., NW                             Michael B. Nadler
      Washington, D.C. 20530                             Assistant United States Attorney
      Tel: (202) 353-9370                                Florida Bar No. 0051264
                                                         99 Northeast 4th Street
                                                         Miami, Florida 33132-2111
                                                         Tel: (305) 961-9001
                                                         Fax: (305) 536-7213
Case 1:18-cr-20685-KMW Document 91 Entered on FLSD Docket 04/16/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through

  CM/ECF and any attachments are being delivered by United States mail this 16th day of April,

  2019 on all counsel of record or pro se parties.



                                                      /s/Michael B. Nadler
                                                     MICHAEL B. NADLER
                                                     Assistant United States Attorney




                                                                                        Page 2 of 2
